       Case 2:20-cv-00549-RCY-RJK Document 1 Filed 11/04/20 Page 1 of 10 PageID# 1


Pro Se 7(Rev. 12/16)Complaint for Employment Discrimmation




                                     United States District Court
                                                                      for the

                                                       Eastern District of Virginia

                                                                     Civil      Division



                      Mary Ann Novatny                                          Case No.       2:20cv549
                                                                                            (to befilled in by the Clerk's Office)

                            Plaintiff(s)
(Write thefull name ofeach plaintiff who isfiling this complaint.
Ifthe names ofall the plaintiffs cannotfit in the space above,
                                                                                Jury Trial: (check one) l/lves |~|No
please write "see attached" in the space and attach an additional
page with thefull list ofnames.)
                               -V-




     Norfolk Redevelopment and Housing Authority



                           Defendant(s)
(Write thefull name ofeach defendant who is being sued. Ifthe
names ofall the defendants cannotfit in the space above, please
write "see attached" in the space and attach an additional page
with thefull list ofnames.)



                            COMPLAINT FOR EMPLOYMENT DISCRIMINATION


I.        The Parties to This Complaint
          A.        The PIaintiff(s)

                    Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                    needed.

                              Name                                  Mary Ann Novatny
                              Street Address                        PO Box 252

                              City and County                       Lanexa, New Kent

                              State and Zip Code                    Virginia 23089

                              Telephone Number                      757 737 9272

                              E-mail Address                        maryannnovatny@gmail.Gom


          B.        The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person's job or title (ifknown). Attach additional pages if needed.

                                                                                                                                     Page 1 of 6
      Case 2:20-cv-00549-RCY-RJK Document 1 Filed 11/04/20 Page 2 of 10 PageID# 2


Pro Se 7(Rev. 12/16)Complaint for Employment Discrimination


                    Defendant No. 1

                              Name                            Norfolk Redevelopment and Housing Authority

                              Job or Title (ifknown)
                              Street Address                  555 East Main Street

                              City and County                 Norfolk

                              State and Zip Code              Virginia 23501
                              Telephone Number                (757)263-1100
                              E-mail Address(ifknown)


                    Defendant No.2

                              Name

                              Job or Title (ifknown)
                              Street Address

                              City and County
                              State and Zip Code
                              Telephone Number
                              E-mail Address (ifknown)


                    Defendant No. 3

                              Name

                              Job or Title (ifknown)
                              Street Address

                              City and County
                              State and Zip Code
                              Telephone Number
                              E-mail Address (tfknown)


                    Defendant No.4

                              Name

                              Job or Title (ifknown)
                              Street Address

                              City and County
                              State and Zip Code
                              Telephone Number
                              E-mail Address (ifknown)



                                                                                                            Page 2 of 6
      Case 2:20-cv-00549-RCY-RJK Document 1 Filed 11/04/20 Page 3 of 10 PageID# 3


Pro Se 7(Rev. 12/16)Complaint for Employment Discrimination


          C.        Place of Employment

                    The address at which I sought employment or was employed by the defendant(s)is

                              Name                             Norfolk Redevelopment and Housing Authority
                              Street Address                  555 East Main Street

                              City and County                  Norfolk
                              State and Zip Code              Virginia 23501
                              Telephone Number                (757)623-1 111


II.       Basis for Jurisdiction


          This action is brought for discrimination in employment pursuant to(check all that apply):

                 I I            Title VII ofthe Civil Rights Act of 1964, as codified,42 U.S.C. §§ 2000e to 2000e-17(race,
                                color, gender, religion, national origin).

                                (Note: In order to bring suit infederal district court under Title VII, you mustfirst obtain a
                                Notice ofRight to Sue letterfrom the Equal Employment Opportunity Commission.)

                                Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

                                (Note: In order to bring suit infederal district court under the Age Discrimination in
                                Employment Act, you mustfirstfile a charge with the Equal Employment Opportunity
                                Commission.)


                 \ I            Americans with Disabilities Act of 1990, as codified,42 U.S.C. §§ 12112 to 12117.

                                (Note: In order to bring suit infederal district court under the Americans with Disabilities
                                Act, you mustfirst obtain a Notice ofRight to Sue letterfrom the Equal Employment
                                Opportunity Commission.)

                 I I            Other federal law (specify thefederal law):

                                Relevant state law (specify, ifknown):



                 □              Relevant city or county law (specify, ifknown):




                                                                                                                         Page 3 of 6
       Case 2:20-cv-00549-RCY-RJK Document 1 Filed 11/04/20 Page 4 of 10 PageID# 4


Pro Se 7(Rev. 12/16)Complaint for Employment Discrimination




III.      Statement of Claim


          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

          A.        The discriminatory conduct of which I complain in this action includes (check all that apply):


                          I I           Failure to hire me.
                          171           Termination of my employment.
                          □             Failure to promote me.
                          □             Failure to accommodate my disability.
                          [7]           Unequal terms and conditions of my employment.
                          I I            Retaliation.
                          □              Other acts (specify):
                                         (Note: Only those grounds raised in the charge filed with the Equal Employment
                                         Opportunity Commission can be considered by the federal district court under the
                                        federal employment discrimination statutes.)

        B.          It is my best recollection that the alleged discriminatory acts occurred on date(s)
                   July 2018 and October 2019


        C.          I believe that defendant(s) (check one):
                          I I            is/are still committing these acts against me.
                          la             is/are not still committing these acts against me.
        D.          Defendant(s) discriminated against me based on my (check all that apply and explain):
                           I I           race
                           I I           color
                           I I           gender/sex
                           □             religion
                           CZI           national origin
                           13            age (year ofbirth)        1958 (only when asserting a claim ofage discrimination.)
                           □             disability or perceived disability (specify disability)

                    The facts of my case are as follows. Attach additional pages if needed.




                                                                                                                       Page 4 of 6
      Case 2:20-cv-00549-RCY-RJK Document 1 Filed 11/04/20 Page 5 of 10 PageID# 5


Pro Se 7(Rev. 12/16)Complaint for Employment Discrimination

                   Defendant demoted me arbitrarily in July 2018. At the time they stated I was performing poorly. The
                   projects I was attributed as mishandling were not my projects, they were assigned to others. ^             ^
                   In October 2019 I was presented with a memo stating my employment was terminated due to
                   unsatisfactory job performance; most of the points either did not exist, never happened or were attributed
                   to other projects that weren't mine. ^y ^
                   The following day Human Resources sent me a letter stating they had been informed of my separation. 3

                   (Note: As additional supportfor thefacts ofyour claim, you may attach to this complaint a copy of
                   your chargefiled with the Equal Employment Opportunity Commission, or the chargefiled with the
                   relevant state or city human rights division.)


rv.     Exhaustion of Federal Administrative Remedies


        A.          It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
                    my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                    on (date)
                   November 1 2019




        B.          The Equal Employment Opportunity Commission (check one):
                           □             has not issued a Notice of Right to Sue letter.
                                         issued a Notice of Right to Sue letter, which 1 received on (date)   08/13/2020
                                        (Note: Attach a copy of the Notice ofRight to Sue letter from the Equal Employment
                                        Opportunity Commission to this complaint.)

                    Only litigants alleging age discrimination must answer this question.

                    Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
                    regarding the defendant's alleged discriminatory conduct (check one):

                                         60 days or more have elapsed.
                           □             less than 60 days have elapsed.
V.      ReUef


        State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
        arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
        amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
        or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
        money damages.




                                                                                                                           Page 5 of 6
       Case 2:20-cv-00549-RCY-RJK Document 1 Filed 11/04/20 Page 6 of 10 PageID# 6


Pro Se 7(Rev. 12/16)Complaint for Employment Discrimination

        At the time of my demotion, I was informed that my pay would not be reduced. I participated in the automatic
        escalation contribution to Virginia Retirement System which is 1% a year; 1/4% per quarter. I counted on the pay
        raises to cover the contribution. In order to retain my pay amount I had to end the auto-escation, causing a
        $10,000.00 loss to my retirement account. I ask that that amount be restored to me. /
         I was treated unequally and unfairly due to my age. Compared to much younger co-workers I was written up for
        $8 discrepancies when they made errors in the hundreds of thousands of dollars without any consequence. 2JV


VI.     Certification and Closing

        Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge,information,
        and belief that this complaint:(1)is not being presented for an improper purpose, such as to harass, cause
        unnecessary delay, or needlessly increase the cost oflitigation;(2)is supported by existing law or by a
        nonfiivolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
        evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
        opportunity for further investigation or discovery; and(4)the complaint otherwise complies with the
        requirements of Rule 11.



        A.          For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my case.


                    Date ofsigning:                 11/02/2020


                    Signature of Plaintiff
                    Printed Name of Plaintiff            Mary Ann Novatny

        B.          For Attorneys


                    Date ofsigning:


                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number

                    Name of Law Firm

                    Street Address

                    State and Zip Code
                    Telephone Number
                    E-mail Address




                                                                                                                     Page 6 of 6
           Case 2:20-cv-00549-RCY-RJK Document 1 Filed 11/04/20 Page 7 of 10 PageID# 7




 EEOC Fotm i6t(11/16)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                               Dismissal and Notice of Rights
To: MaryNovatny                                                   From: Norfolk Local Office
          PC Box 252                                                    200 Granby Street
          Lanexa, VA 23089                                                                     Suite 739
                                                                                               Norfolk, VA 23510


      □                    On behalf ofperson(s) aggrieved whose Identity is
                           CONFIDENTIAL (29 CFR ti1601.7(Bi)
 EEOC Charge No.                              EEOC Representative                                                  Telephone No.
                                              Alexander Perez,
 437>2020-005S1                               Investigator                                                         (757) 441-3475
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      □ The facts alleged In the charge fail to state a claim under any of the statutes enforced by the EEOC.
      I     I   Your allegations did not Involve a disability as defined by the Americans With Disabilities Act.
      □ The Respondent employs less than the required numljer of employees or is not othenvise covered by the statutes.
      □ Your charge was not timely filed with EEOC; in other words, you waited loo long after the date(s) of the alleged
                discrimination to file your charge
      m The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                information obtained establishes violations of the statutes. This does not certify that the respondent Is in compliance with
                the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge
      □ The EEOC has adopted the findings of the stale or local fair employment practices agency that Investigated this charge.
      □         Other (briefly state)

                                                       - NOTICE OF SUIT RIGHTS -
                                                 (See the additional information allaetted to this form.)
Title VII, the Americans with Disabilities Act, the Genetic Information Nondlscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You niay file a lawsuit against the respondenl(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 vears f3 vears)
before you file suit may not be collectible.                A                                                                            —

                                                                      ,bep^f of the Commission

Enclasuresfs)
                                                             Norberto Rosa-Ramos,                                    /( (Daj^l^,
                                                                                                                        (Daj^ flatted)
                                                                Local Office Director
cc;
            Richard Archer
            HR Director
            NORFOLK REDEVELOPMENT AND HOUSING
            AUTHORITY
            555 E. Main Street
            PO Box 968
            Norfolk, VA 23501
      Case 2:20-cv-00549-RCY-RJK Document 1 Filed 11/04/20 Page 8 of 10 PageID# 8



 Enclosure with EEOC
 Foim 161

                                              Information Related to Filing Suit
                                            Under the Laws Enforced by the EEOC
                              (This information relates to filing suit in Federal or State court under Federal law.
                       If you also plan to sue claiming violations of State law, please be aware that time limits and other
                             provisions of State law may be shorter or more limited than those described below.)

Private Suit Rights                —                       Rights Act, the Americans with Disabilities Act(ADA),
                                        the Genetic Information Nondiscrimlnation Act(GINA), or the Age
                                        Discrimination in Employment Act(ADEA):
In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charae within
         of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you(as
indicated where the Notice is signed)or the date of the postmark, If later.
Your lawsuit may be filed iri U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file In court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge Includes a date of birth. Your suit may Include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

Private Suit Rights - Equal Pay Act(EPA):
EPA suits must be filed in court within 2 years(3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years f3 vearst before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10-not 12/1/10- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA,GINA or the ADEA referred to above
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.
Attorney Representation - Title Vil, the ADA or GINA:
If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires(you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do jTot relieve you of the requirement to bring suit within 90 days.
Attorney Referral and EEOC Assistance                            - All Statutes:
You rnay contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, Including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of Information In EEOC's file on the charge, please request it promptly In writing and provide
your charge number(as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are k^tfor at least6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)
                 If you file SUITf please send a copyof your courtcomplaint to this office.
        Case 2:20-cv-00549-RCY-RJK Document 1 Filed 11/04/20 Page 9 of 10 PageID# 9




Enclosures(s)

cc:
      Ann K. Sullivan
      Sullivan Collins Law Group
      440 Montlcello Avenue
      Suite 1841
      Norfolk. VA 23510
     Case 2:20-cv-00549-RCY-RJK Document 1 Filed 11/04/20 Page 10 of 10 PageID# 10


                                        UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF VIRIGINIA
                                                             i    DIVISION




            '                     Plaintiff(s),

                   V.

                                                                        Civil Action Number:

                                                                  /w.   4uic77=uvo
                                   Defendant(s).


                               LOCAL RULE 83.1(M)CERTIFICATION

I declare under penalty of perjury that:

No attorney has prepared,or assisted in the preparation of                     ^
                                                                              (Title of Document)


Name of-fro Se Party (Print or Type)


Signature ofPro Se P^rty
Executed on:             /Xo            (Date)
                                                             OR




The following attorney(s) prepared or assisted me in preparation of
                                                                                (Title of Document)

(Name of Attorney)


(Address of Attorney)


(Telephone Number of Attorney)
Prepared, or assisted in the preparation of, this document


(Name ofPro Se Party (Print or Type)


Signature ofPro Se Party

Executed on:                            (Date)
